Title: —— —— to Abigail Adams, 23 February 1778
From: UNKNOWN
To: Adams, Abigail


     
      Madam
      Boston Feby. 23d. 1778
     
     Mr. Adams for a long time has been engaged by the Kennebeck Company in a cause in which Colo. Tyng is a Party, which was reduced in one or more points to a special Verdict and was to have been argued this Court, but unfortunately being deprived of Mr. Adams to conduct the cause, by his sudden departure for France, the matter is suspended untill April, to give us time to provide for the debate.
     When I had the pleasure to see Mr. Adams in Town he expected to conduct the cause and I gave him a Copy of the special Verdict, which with any other papers he may have left should be glad you will send by Colo. Tyng who will be so good as bring them to Boston.
     I am not without expectations that Mr. Adams has left some minutes of importance to the Company as he promised me in consequence of his recommending Mr. Tudor to be joined with him, to confer with Tudor on the subject in dispute, who informs me he has had no opportunity for it, and therefore hopes to be assisted by his advice on paper.
     If Mr. Adams has not mentioned any thing on this head to you, probably he did to the Young Gentleman who studied with him; should be much obliged to you to desire him to make sarch and if he finds any thing to seal it up and send it by this opportunity.
     I sincerely hope Mr. Adams will have a safe and pleasant Passage; and that the consideration that he may be extensively usefull to his Country will console you who are more entimately connected, and his other Friends, in the absence of so agreable a Companion.
     
      I am with great respect Your most obedint hum. servt.
     
    